DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/19/20. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,033. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,621,033, as follows:
Present application
U.S. Patent No. 10,621,033
1. A system for aggregating dataflow lineage information, comprising: a plurality of data storage nodes, each of the data storage nodes being configured to store a node table, the node table comprising a plurality of node entries, wherein each of the node entries comprises: a node identifier identifying one of the plurality of data storage nodes; a node value associated with the identified date storage node; and a lineage control value associated with at least the node identifier and the node value; one or more computation nodes, each computation node being configured to perform a data transformation on an input data element; and a lineage server configured to store one or more version control tables for the one or more computation nodes, each version control table comprising a plurality of version control entries that each comprises: a computation name associated with a computation algorithm performed by the computation node; a version value associated with the computation algorithm; a timestamp associated with the version value; and a version control value associated with at least the computation name and the version value; the lineage server further configured to: receive one or more input data elements; determine a dataflow path for the one or more input data elements, the dataflow path comprising at least a first data storage node and a first computation node; identify, from a first node table stored in the first data storage node, a first node entry corresponding to the first data storage node; identify a first lineage control value in the first node entry; associate the first lineage control value to the one or more input data elements; identify a first version control table corresponding to the first computation node; identify, from the first version control table, a version control entry with a most recent timestamp; identify a version control value of the identified version control entry with the most recent timestamp; associate the identified version control value to the one or more input data elements; and generate an output lineage for the one or more input data elements by appending the first lineage control value to the identified version control value. 




2. The system of claim 1, wherein the lineage control value is generated by computing a checksum value of the node identifier and the node value. 3. The system of claim 2, wherein computing the checksum value comprises: transforming each of the node identifier and the node value to a binary value; computing a binary sum of the binary values of the node identifier and the node value; transforming the binary sum to a hexadecimal value; and generating the checksum value as the hexadecimal value. 4. The system of claim 1, wherein each of the data storage nodes comprises: a satellite node; a hub node; or a link node. 5. The system of claim 1, wherein the lineage server is further configured to: generate a parsed output lineage by parsing the first lineage control value and the identified version control value; and generate a dataflow graph based on the parsed output lineage. 6. The system of claim 1, wherein the lineage server is further configured to: identify a first node identifier and a first node value in the first node entry; compute a checksum value of the first node identifier and the first node value; compare the computed checksum value with the first lineage control value; and in response to determining that the computed checksum value matches the first lineage control value, determine that a data integrity for the first node entry is verified. 7. The system of claim 6, wherein the lineage server is further configured to: in response to determining that the computed checksum value does not match the first lineage control value, determine a data corruption for the first node entry. 8. A non-transitory computer-readable medium comprising a logic for aggregating dataflow lineage information, the logic, when executed by one or more processors, instructing the one or more processors to: store a node table comprising a plurality of node entries, each of the node entries comprising: a node identifier identifying one of a plurality of data storage nodes; a node value associated with the identified date storage node; and a lineage control value associated with at least the node identifier and the node value; store one or more version control tables associated with one or more computation nodes, each version control table comprising a plurality of version control entries that each comprises: a computation name associated with a computation algorithm performed by the computation node; a version value associated with the computation algorithm; a timestamp associated with the version value; and a version control value associated with at least the computation name and the version value; receive one or more input data elements; determine a dataflow path for the one or more input data elements, the dataflow path comprising at least a first data storage node and a first computation node; identify, from the node table, a first node entry corresponding to the first data storage node; identify a first lineage control value in the first node entry; associate the first lineage control value to the one or more input data elements; identify a first version control table corresponding to the first computation node; identify, from the first version control table, a version control entry with a most recent timestamp; identify a version control value in the identified version control entry with the most recent timestamp; associate the identified version control value to the one or more input data elements; and generate an output lineage for the one or more input data elements by appending the first lineage control value to the identified version control value. 9. The non-transitory computer-readable medium of claim 8, wherein the lineage control value is generated by computing a checksum value of the node identifier and the node value. 10. The non-transitory computer-readable medium of claim 9, wherein computing the checksum value comprises: transforming each of the node identifier and the node value to a binary value; computing a binary sum of the binary values of the node identifier and the node value; transforming the binary sum to a hexadecimal value; and generating the checksum value as the hexadecimal value. 11. The non-transitory computer-readable medium of claim 8, wherein each of the data storage nodes comprises: a satellite node; a hub node; or a link node. 12. The non-transitory computer-readable medium of claim 8, wherein the logic further instructs the one or more processors to: generate a parsed output lineage by parsing the first lineage control value and the identified version control value; and generate a dataflow graph based on the parsed output lineage. 13. The non-transitory computer-readable medium of claim 8, wherein the logic further instructs the one or more processors to: identify a first node identifier and a first node value in the first node entry; compute a checksum value of the first node identifier and the first node value; compare the computed checksum value with the first lineage control value; and in response to determining that the computed checksum value matches the first lineage control value, determine that a data integrity for the first node entry is verified. 14. The non-transitory computer-readable medium of claim 13, wherein the logic further instructs the one or more processors to: in response to determining that the computed checksum value does not match the first lineage control value, determine a data corruption for the first node entry. 15. A method for aggregating dataflow lineage information, comprising: storing a node table comprising a plurality of node entries, each of the node entries comprising: a node identifier identifying one of a plurality of data storage nodes; a node value associated with the identified date storage node; and a lineage control value associated with at least the node identifier and the node value; storing one or more version control tables associated with one or more computation nodes, each version control table comprising a plurality of version control entries that each comprises: a computation name associated with a computation algorithm performed by the computation node; a version value associated with the computation algorithm; a timestamp associated with the version value; and a version control value associated with at least the computation name and the version value associated with the version value; receiving one or more input data elements; determining a dataflow path for the one or more input data elements, the dataflow path comprising at least a first data storage node and a first computation node; identifying, from the node table, a first node entry corresponding to the first data storage node; identifying a first lineage control value in the first node entry; associating the first lineage control value to the one or more input data elements; identifying a first version control table corresponding to the first computation node; identifying, from the first version control table, a version control entry with a most recent timestamp; identifying a version control value in the identified version control entry with the most recent timestamp; associating the identified version control value to the one or more input data elements; and generating an output lineage for the one or more input data elements by appending the first lineage control value to the identified version control value. 16. The method of claim 15, wherein the lineage control value is generated by computing a checksum value of the node identifier and the node value. 17. The method of claim 16, wherein computing the checksum value comprises: transforming each of the node identifier and the node value to a binary value; computing a binary sum of the binary values of the node identifier and the node value; transforming the binary sum to a hexadecimal value; and generating the checksum value as the hexadecimal value. 18. The method of claim 15, wherein each of the data storage nodes comprises: a satellite node; a hub node; or a link node. 19. The method of claim 15, wherein the method further comprises: identifying a first node identifier and a first node value in the first node entry; computing a checksum value of the first node identifier and the first node value; comparing the computed checksum value with the first lineage control value; and in response to determining that the computed checksum value matches the first lineage control value, determining that a data integrity for the first node entry is verified. 20. The method of claim 19, wherein the method further comprises: in response to determining that the computed checksum value does not match the first lineage control value, determining a data corruption for the first node entry.
1. A system for aggregating dataflow lineage information, comprising: a plurality of data storage nodes, each of the data storage nodes being configured to store a node table, the node table comprising a plurality of node entries corresponding to the plurality of data storage nodes, wherein each of the node entries comprises: a node identifier identifying one of the plurality of data storage nodes; a node value associated with the date storage node; a timestamp associated with the data storage node; and a lineage control value comprising a hash value associated with the node identifier, the node value, and the timestamp; one or more computation nodes, each computation node being configured to perform a data transformation on an input data element; and a lineage server configured to store one or more version control tables for the one or more computation nodes, each version control table being configured with a plurality of version control entries for a computation node, wherein each of the version control entries comprises: a computation name associated with the computation node; a version value associated with the computation name; a timestamp associated with the version value; and a version control value comprising a hash value associated with the computation name, the version value and the timestamp associated with the version value; the lineage server further configured to: receive one or more input data elements; determine a dataflow path for the one or more input data elements, the dataflow path comprising at least a first data storage node and a first computation node; identify, from a first node table stored in the first data storage node, a first node entry corresponding to the first data storage node; identify a first lineage control value in the first node entry; associate the first lineage control value to the one or more input data elements; identify a first version control table corresponding to the first computation node; identify, from the first version control table, a version control entry with a most recent timestamp; identify a version control value of the identified version control entry with the most recent timestamp; associate the identified version control value to the one or more input data elements; and generate an output lineage for the one or more input data elements by appending the first lineage control value to the identified version control value. 2. The system of claim 1, wherein the hash value associated with the node identifier, the node value, and the timestamp is generated by computing a checksum value of the node identifier, the node value, and the timestamp. 3. The system of claim 2, wherein computing the checksum value comprises: transforming each of the node identifier, the node value and the timestamp to a binary value; computing a binary sum of the binary values of the node identifier, the node value and the timestamp; transforming the binary sum to a hexadecimal value; and generating the checksum value as the hexadecimal value. 4. The system of claim 1, wherein each of the data storage nodes comprises: a satellite node; a hub node; or a link node. 5. The system of claim 1, wherein the lineage server is further configured to: generate a parsed output lineage by parsing the first lineage control value and the identified version control value; and generate a dataflow graph based on the parsed output lineage. 6. The system of claim 1, wherein the lineage server is further configured to: identify a first node identifier, a first node value, and a first timestamp in the first node entry; compute a checksum value of the first node identifier, the first node value, and the first timestamp; compare the computed checksum value with the first lineage control value; and in response to determining that the computed checksum value matches the first lineage control value, determine that a data integrity for the first node entry is verified. 7. The system of claim 6, wherein the lineage server is further configured to: in response to determining that the computed checksum value does not match the first lineage control value, determine a data corruption for the first node entry. 8. A non-transitory computer-readable medium comprising a logic for aggregating dataflow lineage information, the logic, when executed by one or more processors, instructing the one or more processors to: store a node table comprising a plurality of node entries, each of the node entries corresponding to the plurality of data storage nodes and comprising: a node identifier identifying one of the plurality of data storage nodes; a node value associated with the date storage node; a timestamp associated with the data storage node; and a lineage control value comprising a hash value associated with the node identifier, the node value, and the timestamp; store one or more version control tables associated with one or more computation nodes, each version control table being configured with a plurality of version control entries for a computation node, wherein each of the version control entries comprises: a computation name associated with the computation node; a version value associated with the computation name; a timestamp associated with the version value; and a version control value comprising a hash value associated with the computation name, the version value and the timestamp associated with the version value; receive one or more input data elements; determine a dataflow path for the one or more input data elements, the dataflow path comprising at least a first data storage node and a first computation node; identify, from the node table, a first node entry corresponding to the first data storage node; identify a first lineage control value in the first node entry; associate the first lineage control value to the one or more input data elements; identify a first version control table corresponding to the first computation node; identify, from the first version control table, a version control entry with a most recent timestamp; identify a version control value in the identified version control entry with the most recent timestamp; associate the identified version control value to the one or more input data elements; and generate an output lineage for the one or more input data elements by appending the first lineage control value to the identified version control value. 9. The non-transitory computer-readable medium of claim 8, wherein the hash value associated with the node identifier, the node value, and the timestamp is generated by computing a checksum value of the node identifier, the node value, and the timestamp. 10. The non-transitory computer-readable medium of claim 9, wherein computing the checksum value comprises: transforming each of the node identifier, the node value and the timestamp to a binary value; computing a binary sum of the binary values of the node identifier, the node value and the timestamp; transforming the binary sum to a hexadecimal value; and generating the checksum value as the hexadecimal value. 11. The non-transitory computer-readable medium of claim 8, wherein each of the data storage nodes comprises: a satellite node; a hub node; or a link node. 12. The non-transitory computer-readable medium of claim 8, wherein the logic further instructs the one or more processors to: generate a parsed output lineage by parsing the first lineage control value and the identified version control value; and generate a dataflow graph based on the parsed output lineage. 13. The non-transitory computer-readable medium of claim 8, wherein the logic further instructs the one or more processors to: identify a first node identifier, a first node value, and a first timestamp in the first node entry; compute a checksum value of the first node identifier, the first node value, and the first timestamp; compare the computed checksum value with the first lineage control value; and in response to determining that the computed checksum value matches the first lineage control value, determine that a data integrity for the first node entry is verified. 14. The non-transitory computer-readable medium of claim 13, wherein the logic further instructs the one or more processors to: in response to determining that the computed checksum value does not match the first lineage control value, determine a data corruption for the first node entry. 15. A method for aggregating dataflow lineage information, comprising: storing a node table comprising a plurality of node entries, each of the node entries corresponding to the plurality of data storage nodes and comprising: a node identifier identifying one of the plurality of data storage nodes; a node value associated with the date storage node; a timestamp associated with the data storage node; and a lineage control value comprising a hash value associated with the node identifier, the node value, and the timestamp; storing one or more version control tables associated with one or more computation nodes, each version control table being configured with a plurality of version control entries for a computation node, wherein each of the version control entries comprises: a computation name associated with the computation node; a version value associated with the computation name; a timestamp associated with the version value; and a version control value comprising a hash value associated with the computation name, the version value and the timestamp associated with the version value; receiving one or more input data elements; determining a dataflow path for the one or more input data elements, the dataflow path comprising at least a first data storage node and a first computation node; identifying, from the node table, a first node entry corresponding to the first data storage node; identifying a first lineage control value in the first node entry; associating the first lineage control value to the one or more input data elements; identifying a first version control table corresponding to the first computation node; identifying, from the first version control table, a version control entry with a most recent timestamp; identifying a version control value in the identified version control entry with the most recent timestamp; associating the identified version control value to the one or more input data elements; and generating an output lineage for the one or more input data elements by appending the first lineage control value to the identified version control value. 16. The method of claim 15, wherein the hash value associated with the node identifier, the node value, and the timestamp is generated by computing a checksum value of the node identifier, the node value, and the timestamp. 17. The method of claim 16, wherein computing the checksum value comprises: transforming each of the node identifier, the node value and the timestamp to a binary value; computing a binary sum of the binary values of the node identifier, the node value and the timestamp; transforming the binary sum to a hexadecimal value; and generating the checksum value as the hexadecimal value. 18. The method of claim 15, wherein each of the data storage nodes comprises: a satellite node; a hub node; or a link node. 19. The method of claim 15, wherein the method further comprises: identifying a first node identifier, a first node value, and a first timestamp in the first node entry; computing a checksum value of the first node identifier, the first node value, and the first timestamp; comparing the computed checksum value with the first lineage control value; and in response to determining that the computed checksum value matches the first lineage control value, determining that a data integrity for the first node entry is verified. 20. The method of claim 19, wherein the method further comprises: in response to determining that the computed checksum value does not match the first lineage control value, determining a data corruption for the first node entry. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/13/21